United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1362
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Arkansas.
                                       *
Sherri M. Sotherland,                  *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                         Submitted: June 3, 2003
                             Filed: June 9, 2003
                                  ___________

Before LOKEN, Chief Judge, MURPHY, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

       Sherri M. Sotherland pleaded guilty to one count of knowingly and willfully
executing a scheme to defraud a financial institution, in violation of 18 U.S.C.
§ 1344. The district court1 sentenced her to 10 months imprisonment and 5 years
supervised release, and to pay restitution of $21,467.94. On appeal, counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising the following issues: whether she was afforded her right of allocution,


      1
        The HONORABLE GEORGE HOWARD, JR., United States District Judge
for the Eastern District of Arkansas.
whether the restitution order was proper, and whether the district court should have
departed downward.

       These issues lack merit. The sentencing transcript shows that Sotherland was
afforded her right of allocution, see United States v. Kaniss, 150 F.3d 967, 969 (8th
Cir. 1998); the district court properly established a payment schedule for the ordered
restitution, cf. United States v. McGlothlin, 249 F.3d 783, 784-85 (8th Cir. 2001)
(remanding restitution order where sentencing court failed to establish schedule of
restitution payments); and we do not review the district court’s decision not to depart
because there is no indication that it was unaware of its authority to do so, see United
States v. Koons, 300 F.3d 985, 993-94 (8th Cir. 2002).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), and we find no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-